Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 4, 2021

                                       No. 04-20-00478-CV

                                   CITY OF SAN ANTONIO,
                                          Appellant

                                                 v.

 Albert DAVILA, Individually; Madeline Davila, Individually; and Albert Davila as Trustee of
                the Albert Peña Davila and Madeline Davila Living Trust,
                                        Appellees

                   From the 225th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CI03387
                            Honorable Aaron Haas, Judge Presiding


                                          ORDER

        Appellees filed their brief on February 1, 2021. The brief lacks appropriate citations
to authorities and to the record. Contra Tex. R. App. P. 38.1(i). There are no citations to the
record in Appellee’s brief. Contra id. On pages 9 through 16, Appellees make numerous legal
assertions without appropriate citations to legal authorities. Contra id. The prayer fails to
clearly state the nature of the relief sought. Contra Tex. R. App. P. 38.1(j).

        This court may make any order necessary for satisfactory submission of the case if it
finds substantive defects in a brief. Id. R. 38.9(b). Therefore, we STRIKE Appellees’ brief and
ORDER Appellees to file an amended brief due on or before February 18, 2021. The amended
brief must correct all the violations listed above and fully comply with the applicable
rules. See, e.g., id. R. 38.1.

        If the amended brief does not comply with this order, we may STRIKE Appellee’s brief
and set this cause for submission without an appellee’s brief. See Jackson v. Tex. Bd. of Pardons
& Paroles, No. 01-03-00862-CV, 2008 WL 921035, at *1 n.2 (Tex. App.—Houston [1st Dist.]
Apr. 3, 2008, no pet.) (mem. op.) (“‘In a civil case, the court will accept as true the facts stated
[in the appellant’s brief] unless another party contradicts them.’” (alteration in original) (quoting
Tex. R. App. P. 38.1(g))).
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of February, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court